          Case 1:14-cv-08235-PAC Document 112 Filed 04/22/21 Page 1 of 1
                                      DISTRICT ATTORNEY
                                       COUNTY OF NEW YORK
                                          ONE HOGAN PLACE
                                          New York, N. Y. 10013
                                             (212) 335-9000




CYRUS R. VANCE, JR.
   DISTRICT ATTORNEY




                                         April 22, 2021

   VIA ECF
   The Honorable Paul A. Crotty
   United States District Judge
   Southern District of New York
   500 Pearl Street
   New York, NY 10007


   Re: Cracco v. City of New York et al. (PAC)
       14 CV 8235

   Your Honor:

          I am an Assistant District Attorney in the office of the New York County
   District Attorney’s Office, representing District Attorney Cyrus R. Vance, Jr. in the
   above-referenced matter. I write with the consent of counsel to inform the Court that
   the parties have reached a settlement regarding attorney’s fees, expenses and costs in
   this matter in principle, pending the preparation and execution of the City’s standard
   settlement documents. The documents are being prepared and the parties will then
   forward a Stipulation of Settlement and Order for the Court’s execution.

              Thank you for your consideration herein.

                                         Respectfully submitted,


                                         Patricia J. Bailey
                                         Assistant District Attorney

   cc:        All Counsel (via ECF)
